Citation Nr: 1137890	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left arm/shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 RO decision.  The Veteran presented sworn testimony before a Decision Review Officer during a July 2008 hearing on appeal at the RO.  His representative specified that the Veteran desired the RO hearing in lieu of a hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In June 2005, the Veteran provided an authorization to release records of treatment from a private chiropractor and the VA facility in Indianapolis.  Although he provided the dates he received treatment from the private chiropractor, he did not provide the dates of his VA treatment. There is no other information on file indicating definitively when he began receiving VA treatment. In an August 2008 statement, the Veteran's representative noted that the Veteran has "been treated continuously through the VA Medical Center," for the disabilities at issue.  It would appear that the representative is asserting the Veteran has had continuous symptomatology involving the claimed disabilities since his period of active service.   

A review of the Veteran's VA medical records contained in the claims file, however, reveals that the earliest records available for review are dated in 2002, approximately seven years after the Veteran's discharge from service.  It is unclear as to whether the RO attempted to obtain outstanding VA records dating from 1995-2002.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given this situation, especially in view of the fact that there is no other medical evidence reflecting the period of time immediately subsequent to the Veteran's discharge from service, the Board finds that a remand to obtain all VA treatment records generated between 1995 and 2002 is warranted.  Additionally, as the Veteran apparently continues to seek VA medical care, his VA records should be updated for the file.

A computerized Social Security Administration inquiry generated in October 2007 contains the information that a claim for social security benefits was denied in September 1990.  As this date represents just two months before the Veteran entered onto active duty, this information generates more questions than it resolves.  However, the RO requested the Veteran's Social Security records anyway, in the attempt to substantiate his claim.  An October 2007 facsimile indicates that the Veteran had been granted disability benefits but that his folder was located in the district office.  A follow-up request to the district office yielded the response that they were unable to locate the requested file.  Given that the Veteran appears to be employed on a full-time basis and thus would not be entitled to Social Security benefits predicated upon unemployability; and indeed, has submitted statements from two co-workers in support of his claims, it would appear that some mix-up may have occurred.  

Nevertheless, if the veteran has filed a claim for disability benefits from the Social Security Administration, the VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because there is no evidence as to what disabilities, if any, the Veteran may have claimed before that agency, the Board finds there is a reasonable possibility these records are relevant to the Veteran's remaining VA claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, further attempts to clarify the Veteran's disability status with the Social Security Administration and to obtain his Social Security records should be undertaken prior to further review of his VA appeal.  Governing regulation provides that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment provided to the Veteran by the Indianapolis VA Medical Center and all related VA clinics between 1995 and 2002, and from July 2008 onward for inclusion in the claims file.

2.  The RO should obtain clarification from the Social Security Administration as to the Veteran's status with that agency, and the adjudication records pertinent to his claim(s) for Social Security disability benefits, as well as the medical records relied upon concerning those claim(s).  38 U.S.C.A. § 5106.  

3.  After the development requested above has been completed, the RO should again review the record, performing any additional evidentiary development which may become apparent upon review of the above-requested records.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


